Name: Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 Avis juridique important|31990R3554Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres Official Journal L 346 , 11/12/1990 P. 0011 - 0012 Finnish special edition: Chapter 4 Volume 3 P. 0155 Swedish special edition: Chapter 4 Volume 3 P. 0155 COMMISSION REGULATION (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 4056/89 (2), and in particular Article 15 thereof, Wheras Article 9 (3) (c) of Council Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall authorized to fish for sole inside the zones mentiones in part (a) of that paragraph using beam trawls of which the aggregate beam length exceeds nine metres, and paragraph 5 of the said Article 9 provides for the adoption of detailed rules for the implementation of this provision; Whereas the list is to consist of those vessels which appear on the list provided for in Article 9 (3) (b) of the abovementioned Regulation and for which the basic activity is the fishing for shrimps Crangon spp.; Whereas the list of vessels provided for in Article 9 (3) (b) of the abovementioned Regulation was established by Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall authorized to fish using beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 3539/90 (4); Whereas it is necessary to lay down detailed rules for the establishment and modification of the list; Whereas it is necessary to define the criteria for determining whether the primary activity of a vessel is fishing for shrimps; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS REGULATION: Article 1 1. The list of vessels authorized by virtue of Article 9 (3) (c) of Regulation (EEC) No 3094/86 to use beam trawls whose aggregate length exceeds nine metres inside the zones mentioned in part (a) of the said paragraph, shall be established each year by the Commission. 2. The list shall record those vessels exceeding eight metres length overall: - which appear on the list of vessels authorized to fishusing beam trawls in certain areas of the Community,which has been established pursuant to the provisionsof Article 9 (3) (b) of Regulation (EEC) No 3094/86,and - whose primary activity is fishing for shrimps Crangonspp. 3. Vessels whose primary activity is fishing for shrimps are those vessels which have permanently installed on board a boiler suitable for the processing of shrimps and a sieve designed to separate juvenile flatfish from shrimps, and: - which fished for shrimps for more than half of thetime spent at sea during a representative period of 12consecutive months within the two years precedingthe date of entry into force of the list concerned, or - whose income from the sale of shrimps during arepresentative period of 12 consecutive months withinthe two years preceding the date of entry into force ofthe list concerned, calculated as a proportion of thetotal first-hand sales, constituted 50 % more of theirearnings, or - whose total landings during a representative period oftwelve consecutive months within the two years precedingthe date of entry into force of the list concernedincluded 50 % or more by weight of shrimps. In the case of a vessel replacing another vessel on the list, primary activity may be proved by taking into account the activity of the replaced vessel during the representative period concerned. 4. Member States shall verify that vessels included on the list comply with the conditions set out in paragraphs 2 and 3 and shall, if necessary, notify the Commission of a request for modification of the list in accordance with Article 2. (1) OJ No L 288, 11.10.1986, p. 1. (2) OJ No L 389, 30.12.1989, p. 75. (3) OJ No L 8, 10.1.1987, p. 1. (4) OJ No L 344, 8.12.1990, p. 10. Article 2 1. When it proves necessary to include, exclude or replace a vessel on the list in accordance with the conditions set out in Article 1, or to amend the information concerning a vessel included on the list, the Member State whose flag the vessel concerned flies or in which it is registered shall present a request for modification to the Commission. However, where the modification involves a change of flag or country of registration the request shall be made by the Member State whose flag the vessel flies or in which it is registered after the change. 2. A request to include, exclude or replace a vessel on the list, shall include all information necessary to evaluate its compliance with the conditions set out in Article 1. It shall also include the name of the vessel, its external identification letters and numbers, its port of registry, its radio call sign, the make and type of engine and its engine power in kW. When the Commission establishes that the request is in conformity with the conditions set out in Article 1, it shall modify the list with effect from a date which it shall determine. 3. In the case of a request for an amendment of the information concerning a vessel on the list, including the Member State whose flag the vessel flies or in which it is registered, the Commission shall immediately notify the amendments to all Member States and shall subsequently include the amendment in the list which it establishes for the following year. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1990. For the Commission Manuel MARÃ N Vice-President